                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Martisha Ann Munoz, et al.
                                                     )   Case No: 4:19-cv-03768-HSG
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   GEICO General Insurance Company                 )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Jacob L. Phillips                     , an active member in good standing of the bar of
 9    State of Florida/M.D. Fla.   , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Martisha Munoz/Cindy Ventrice-Pearson in the
                                                                Annick M. Persinger
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      3165 McCrory Place, Ste. 175                        1970 Broadway, Ste. 1070
14    Orlando, Florida 32803                              Oakland, California 94612
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (407) 603-6031                                      (510) 254-6808
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jacob.phillips@normandpllc.com                      apersinger@tzlegal.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 0120130      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 08/16/19                                               Jacob L. Phillips
22                                                                               APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jacob L. Phillips                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.
                                                                 p y

28   Dated: 8/23/2019
                                                               UNITED
                                                               UN
                                                                NITED STATES
                                                                      ST
                                                                      ST     DISTRICT JUDGE October
                                                                                            Octoobe
                                                                                                 ber 2012
                                                                                                 ber

     PRO HAC VICE APPLICATION & ORDER
